         Case 1:15-cv-00339-LMG Document 89        Filed 12/19/18   Page 1 of 2



                                   Slip Op. 18-174

               UNITED STATES COURT OF INTERNATIONAL TRADE


 TOSÇELIK PROFIL VE SAC
 ENDÜSTRISI A.Ş., AND TOSYALI DIS
 TICARET A.Ş., ÇAYIROVA BORU
 SANAYI VE TICARET A.Ş., AND YÜCEL
 BORU ITHALAT-IHRACAT VE
 PAZARLAMA A.Ş.,

                     Plaintiffs,                   Before: Leo M. Gordon, Judge

                                                   Consol. Court No. 15-00339
                     v.

 UNITED STATES,

                     Defendant.


                                     JUDGMENT
      Before the court is the U.S. Department of Commerce's Final Results of Second

Redetermination (“Second Remand Results”), ECF No. 86, filed pursuant to Toscelik

Profil ve Sac Endustrisi A.S. v. United States, 42 CIT ___, 2018 WL 5298443 (Oct. 24,

2018). During the remand proceedings before Commerce, no party commented on the

draft remand results and no changes were made in the final remand results. Second

Remand Results at 4-5. There being no challenge to the Second Remand Results, it is

hereby

      ORDERED that final results in the antidumping duty investigation covering welded

line pipe from the Republic of Turkey, Welded Line Pipe from the Republic of Turkey, 80

Fed. Reg. 61,362 (Dep’t of Commerce Oct. 13, 2015) (final determ. of sales at less than

fair value) and accompanying Issues and Decision Mem. for Welded Line Pipe from the

Republic of Turkey, A-489-822 (Dep’t of Commerce Oct. 13, 2015), ECF No. 21-2,
        Case 1:15-cv-00339-LMG Document 89         Filed 12/19/18   Page 2 of 2



Consol. Court No. 15-00339                                                        Page 2


available   at   http:enforcement.trade.gov/frn/summary/turkey/2015-25990-1.pdf     (last

visited this date) is sustained, except for the matter covered by the Second Remand

Results; and it is further

       ORDERED that the Second Remand Results are sustained.



                                                         /s/ Leo M. Gordon
                                                       Judge Leo M. Gordon


Dated: December 19, 2018
       New York, New York
